Case 2:18-cv-00094-HCM-LRL Document 627 Filed 11/02/20 Page 1 of 3 PageID# 24112




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
         Plaintiff,                                    )
                                                       )
  v.                                                   )      Case No. 2:18cv00094-HCM-LRL
                                                       )
  CISCO SYSTEMS, INC.                                  )
                                                       )
         Defendant.                                    )

                     DEFENDANT CISCO SYSTEMS, INC.’S
             MOTION FOR ADDITIONAL AND AMENDED FINDINGS AND
           AMENDED JUDGMENT UNDER RULE 52(b) AND TO CONVERT
        THE JUDGMENT TO A PARTIAL FINAL JUDGMENT UNDER RULE 54(b)

         Defendant Cisco Systems, Inc. (“Cisco”) respectfully moves this Court, pursuant to Rule

  52(b) of the Federal Rules of Civil Procedure, to make additional findings that Centripetal failed

  to prove any acts of direct infringement, to make amended findings regarding damages, and to

  issue an amended judgment reflecting the amended damages findings. Cisco further respectfully

  moves this Court, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, to convert the

  judgment to a partial final judgment under Rule 54(b). The reasons for this motion are set forth

  in the accompanying Memorandum of Law.
Case 2:18-cv-00094-HCM-LRL Document 627 Filed 11/02/20 Page 2 of 3 PageID# 24113




  Dated: November 2, 2020                     CISCO SYSTEMS, INC.


                                              By:       /s/
                                                    Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN PEPPER HAMILTON SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutman.com

  Neil H. MacBride, VSB No. 79883
  DAVIS POLK & WARDWELL LLP
  901 15th Street, NW
  Washington, DC 20005
  Telephone: (202) 962-7000
  Facsimile: (202) 962-7111
  neil.macbride@davispolk.com

  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (admitted pro hac vice)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  DUANE MORRIS, LLP
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  DUANE MORRIS, LLP
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com
Case 2:18-cv-00094-HCM-LRL Document 627 Filed 11/02/20 Page 3 of 3 PageID# 24114




  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  DUANE MORRIS, LLP
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4150
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com


  Counsel for Defendant Cisco Systems, Inc.
